329 S.W.3d 399 (2010)
CITY OF RICHMOND HEIGHTS, Appellant,
v.
Ernest BROOKS and Brooks Interiors, Inc., Respondents.
No. ED 94474.
Missouri Court of Appeals, Eastern District, Division Four.
November 30, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2011.
Kenneth J. Heinz, Carl J. Lumley, Clayton, MO, for Appellant.
*400 Joseph F. Devereux, Jr., Clayton, MO, for Respondent.
Before KURT S. ODENWALD, P.J. and ROBERT G. DOWD, JR. and NANNETTE A. BAKER, JJ.

ORDER
PER CURIAM.
The City of Richmond Heights ("the City") appeals from the judgment awarding Ernest Brooks, Brooks Interiors, Inc. (collectively referred to as "Brooks") damages in the amount of $649,400.00 on the City's condemnation of Brooks' property. In its first two points, the City contends the trial court erred and abused its discretion in admitting the opinions, testimony, and appraisal of Brooks' expert. In its third point, the City asserts the trial court erred in denying its motion for remittitur.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).